Mr. Justice Baker dissenting. The by-law of the defendant society does not declare that no railroad switchman shall be eligible to membership. It excludes: “Bailroad switchmen in yards; switchmen, except in towers, in cities of 10,000 population and upwards.” Yard switchmen are excluded. All switchmen in towns of more than 10,000 population are excluded except those employed in towers. Ordinary switchmen in towns of 10,000 population or less are eligible to membership. Gary is a town of less than 10,000 population. The road of the company by which Garrity was employed was in process of construction. The company had only three and a half miles of road in operation; only one locomotive. At Gary were four spur or side tracks leading to bins of the Dolese & Shepard Company, from which various kinds of stone were loaded into cars which were then taken to McCook by the crew to which Garrity belonged. That crew handled some days fifteen or twenty cars, some days ten, some days none. The words, “Railroad switchmen in yards,” as nsed in the by-law, I think mean switchmen regularly employed in railroad yards, as distinguished from ordinary switchmen who work both in and out of railroad yards, and I think that on the evidence, Garrity was an ordinary switchman and was not one of the class of men called “in the by-law as ‘railroad switchmen in yards’.”